 


109 HR 183 IH: To make the repeal of the estate tax permanent.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 183 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Pitts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To make the repeal of the estate tax permanent. 
 
 
1.Estate tax repeal made permanent 
(a)In generalSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 is amended— 
(1)in subsection (a) by striking shall not apply— and all that follows and inserting (other than title V) shall not apply to taxable, plan, or limitation years beginning after December 31, 2010., and 
(2)in subsection (b) by striking , estates, gifts, and transfers. 
(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001. 
 
